Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In claims 10 and 12 at the end of the chemical reactions inset a period - - . - -.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance: 
Cook et al (Explosive Sensitivity of Ammonium Nitrate-Hydrocarbon Mixtures, Industrial and Engineering Chemistry, Vol. 43, No. 5, May 1951, pp. 1098-1102) is considered a closest prior art, teaches a process for converting ammonium nitrate into secondary products comprising providing ammonium nitrate and reacting with hydrocarbons and producing nitrogen, water and carbon dioxide.  However, Cook neither teaches nor suggests a process for converting ammonium nitrate solution into secondary products by reacting ammonium nitrate with methane in the presence of water in a fluid-solid reactor to form ethyl acetate, ammonia, nitrogen and hydrogen.
Also, Cook fails to teach converting nitramine solution into secondary products comprising: providing nitramine solution and reacting with methane in the presence of water in a fluid- solid reactor to form ethyl acetate, nitrogen, and hydrogen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622